UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 22, 2007 LEXMARK INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-14050 06-1308215 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One Lexmark Centre Drive 740 West New Circle Road Lexington, Kentucky 40550 (Address of Principal Executive Offices) (Zip Code) (859) 232-2000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On October 23, 2007, Lexmark International, Inc. (the “Company”) issued a press release announcing its financial results for the third quarter ended September 30, 2007. The text of the press release announcing financial results is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 2.05.Costs Associated with Exit or Disposal Activities As part of its ongoing optimization of its cost and expense structure, the Company continually reviews its resources in light of a variety of factors. On October 22, 2007, the Company determined that it would restructure its workforce and consolidate some of its manufacturing capacity. On October 23, 2007, the Company announced a plan (the “2007 Restructuring Plan”) which includes: • Closure of one of the Company’s inkjet supplies manufacturing facilities in Mexico, and additional optimization measures at the remaining inkjet facilities in Mexico. • Reduction of the Company’s business support cost and expense structure by further consolidating activity globally and expanding the use of shared service centers in lower- cost regions. The areas impacted are supply chain, service delivery, general and administrative expense, as well as marketing and sales support functions. • Focusing consumer segment marketing and sales efforts into countries or geographic regions that have the highest supplies usage. The 2007 Restructuring Plan is expected to impact approximately 1,650 positions by the end of 2008. Most of the impacted positions are being moved to lower-cost countries. The Company expects the 2007 Restructuring Plan will result in pre-tax charges of approximately$90 million, of which$75 million will require cash. The Company expects the 2007 Restructuring Plan to be substantially completed by the end of 2008. The text of the press release announcing the workforce reduction and additional optimization measures is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit No.Description of Exhibit 99.1
